Citation Nr: 0531908	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to February 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003 the Board remanded the issue for further 
development.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
experienced bilateral knee disability prior to his entry into 
service.

2.  There is no clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting bilateral knee disability during his 
period of active duty service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to the veteran's 
bilateral knee disability has been rebutted.  38 U.S.C.A. §§ 
1111, 1137 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).

2.  Bilateral knee disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection for a bilateral knee disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

In the instant case, although the May 1970 induction 
examination is not completely legible, it did not appear to 
indicate any knee disorders.  The veteran is therefore 
entitled to the presumption of soundness with regard to his 
knees.  The question now becomes whether the presumption of 
soundness has been rebutted in this case.

Turning to the analysis set forth by VA's General Counsel in 
VAOPGCPREC 3-2003 (July 16, 2003), the Board must first 
determine whether there is clear and unmistakable evidence 
showing that the veteran suffered a bilateral knee disorder 
prior to service.  The Board notes here that the United 
States Court of Appeals for Veterans Claims has held that, as 
a matter of law, a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations is clear and unmistakable evidence for purposes 
of determining whether the presumption of soundness has been 
rebutted.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  With 
this in mind, the examiner on the veteran's May 1970 report 
of medical history upon induction into service noted that the 
veteran had occasional pain in his knees, no defect was found 
by orthopedist.  Thus this record showed the veteran's own 
admission of a pre-service history of medical problems during 
the course of in-service medical evaluation and constitute 
clear and unmistakable evidence that his bilateral knee 
disability preexisted service.  Furthermore, an April 1969 
consult revealed that the veteran hurt his knees while 
playing football.  There was moderate valgus of both the 
knees and the heels.  The veteran had difficult performing 
deep knee-bends and did not complain of pain.  He had full 
active and passive knee motion.  X-rays of the knees did not 
show significant abnormality.  The examiner noted that the 
veteran had valgus of the knees and feet, was clumsy and 
would have great difficulty in keeping up with his fellows in 
various vigorous endeavors which would be required in 
military service.  

However, to rebut the presumption of soundness there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In the present case, 
the Board is unable to conclude that the evidence in this 
regard is clear and unmistakable.  Consideration must be 
given to the fact that the service medical records do 
document various knee disorders.  Service medical records 
included a June 1970 entry which showed the veteran had 
crepitation of the knees and that they locked frequently, a 
June 1970 physical profile revealed that the veteran had 
bilateral chondromalacia of the knees, and a September 1970 
entry showed that the veteran strained his right knee.  

An April 2005 VA examination indicated that the veteran 
reported bilateral knee pain.  He lacked flexion beyond 90 
degrees on the left and beyond 100 degrees on the right.  
Examination of the right knee revealed diffuse and slightly 
more medial arthritis which was moderately severe.  The 
veteran had significant arthritic change in his left knee as 
well with near obliteration of the medial joint space, and 
marginal osteophytic formations.  The diagnosis was 
degenerative joint disease, right knee, moderately severe, 
and degenerative joint disease, left knee, severe.  The 
examiner opined that the veteran's difficulty with his knees 
resembled degenerative joint disease, normal process of 
aging, a reflection of a totality of life's experiences, and 
a genetic predisposition to articular wear.  The examiner 
concluded that there was no evidence to suggest that there 
had been any aggravating or accelerating event which might be 
considered related to the veteran's service career.  

Although the examiner in the April 2005 VA examination opined 
that the veteran's current bilateral knee disorder was not 
related to service, the Board finds that this opinion does 
not rise to the level of clear and unmistakable evidence that 
the disorder was not aggravated by service.  It is the only 
opinion of record, and based on the context of the 
examination it appears that the examiner did not review the 
claims folder, specifically the veteran's service medical 
records, in conjunction with the examination.  

After weighing all of the above-cited evidence, the Board is 
unable to conclude that the evidence against a finding of 
aggravation during service reaches the high standard of 
"clear and unmistakable" evidence.  Therefore, the Board must 
find that the presumption of soundness has not been rebutted. 
Under this analysis, since the presumption of soundness has 
not been rebutted, then the inservice bilateral knee 
treatment must be viewed as the first manifestations of 
chronic bilateral knee disability.  This leads to the 
conclusion that bilateral knee disability was incurred during 
the veteran's active duty service.  Service connection is 
therefore warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is warranted.  The appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


